Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1-15 rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Youngers (US 6238130 B1).
Regarding Claim 1, Youngers discloses:
a system for connecting an implement (16) to a machine (14), comprising:
a frame (10) having a top end (Fig. 2 & Fig. 3 & Fig. 4), a bottom end (Fig. 2 & Fig. 3 & Fig. 4), a front side (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6), and a back side (Fig. 2 & Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6);
a first receiving bracket (70 & 74 & 75) disposed on the back side of the frame near a first end of the frame (Fig. 2);
a second receiving bracket (72 & 76 & 78) disposed on the back side of the frame near a second end of the frame (Fig. 2);
the first and second receiving brackets configured to respectively couple to first (12a) and second (12b) lift arms and first and second tilt operators on a machine;
a first implement engagement bracket (74 & 75 & 200 & 204) disposed on the front side of the frame near the first end of the frame (Fig. 2 & Fig. 3);
a second implement engagement bracket (76 & 78 & 202 & 220) disposed on the front side of the frame near the second end of the frame (Fig. 2 & Fig. 3);
the first and second implement engagement brackets each being configured to detachably couple to an implement [Column 6 Lines 31-47]; and
a locking mechanism, including a first handle (106) disposed near the first end of the frame (Fig. 3), the first handle linked to a first connecting rod (128) linked to a first locking pin (144);
wherein the first handle is operative to move the first connecting rod to move the first locking pin to engage with the implement between a locked position and a release position (Fig. 3 & Fig. 4) [Column 4 Lines 32-67 & Column 5 Lines 1-27];
a second handle (108) disposed near the second end of the frame (Fig. 3), the second handle linked to a second connecting rod (162) linked to a second locking pin (178); 
wherein the second handle is operative to move the second connecting rod to move the second locking pin to engage with the implement between a locked position and a release position (Fig. 3 & Fig. 4) [Column 4 Lines 32-67 & Column 5 Lines 1-27].
Regarding Claim 2, Youngers discloses:
the first handle is disposed on the first implement engagement bracket and the second handle is disposed on the second implement engagement bracket (Fig. 3 & Fig. 4).
Regarding Claim 3, Youngers discloses:
the first and second handles are disposed on the respective first and second implement engagement brackets such that the handles are accessible from the top end of the frame (Fig. 3 & Fig. 4).
Regarding Claim 4, Youngers discloses:
the first locking pin on the first implement engagement bracket and the second locking pin on the second implement engagement bracket are each disposed on a bottom end of the respective bracket (Fig. 3 & Fig. 4).
Regarding Claim 5, Youngers discloses:
the first and second connecting rods are each linked between the respective first and second locking pins and first and second handles via pivoting joints (Fig. 3 & Fig. 4).
Regarding Claim 6, Youngers discloses:
the frame comprises a plurality of elongated members (69 & 98) disposed between a first end plate (75) and a second end plate (78).
Regarding Claim 7, Youngers discloses:
the first and second handles are configured for operability independent of one another (Fig. 3 & Fig. 4) [Column 4 Lines 32-67 & Column 5 Lines 1-27].
Regarding Claim 8, @@@ discloses:
the implement comprises coupling means (248 & 250) for releasable engagement with the first and second implement engagement brackets [Column 7 Lines 21-34].
Regarding Claim 9, Youngers discloses:
the coupling means comprises a groove (248) to matingly receive the first and second implement engagement brackets.
Regarding Claim 10, Youngers discloses:
the first and second implement engagement brackets are each configured with a shoulder (200 & 202) to matingly engage the implement coupling means (Fig. 5 & Fig. 6).
Regarding Claim 11, Youngers discloses:
the coupling means comprise first and second pin receptacles (250) configured to respectively receive the first and second locking pins (Fig. 5).
Regarding Claim 12, Youngers discloses:
the first and second locking pins are each configured with means to retain the pin when in the locked position in the respective pin receptacle on the implement [Column 4 Lines 62-67 & Column 5 Lines 1-67 & Column 7 Lines 20-59].
Regarding Claim 13, Youngers discloses:
the first and second handles are each configured with retaining means (134 & 136 & 166 & 168) to maintain the handle in a position wherein the respective locking pin is in a locked position with the respective pin receptacle on the implement (Fig. 3 & Fig. 4).
Regarding Claim 14, Youngers discloses:
the first pin receptacle is disposed near a first side of the implement and the second pin receptacle is disposed near a second side of the implement (Fig. 3 & Fig. 4 & Fig. 5 & Fig. 6).
Regarding Claim 15, Youngers discloses:
the first implement engagement bracket comprises a first sleeve to guide the first locking pin and the second implement engagement bracket comprises a second sleeve to guide the second locking pin (Fig. 3 & Fig. 4).
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Youngers (US 6238130 B1) in view of  Loveless et al. (US 7779562 B1).
Regarding Claim 16, Youngers does not teach:
the first and second receiving brackets are each configured with a plurality of different sized holes distributed thereon to provide different coupling engagements for the lift arms and/or the tilt operators.
Loveless teaches:
a system for connecting an implement (16) to a machine (10)
first (28) and second (28) receiving brackets (26 & 28) are each configured with a plurality of different sized holes (30) distributed thereon to provide different coupling engagements for the lift arms and/or the tilt operators (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine implement connecting system taught by Youngers with the machine implement connecting system with the first and second receiving brackets where the first and second receiving brackets are each configured with a plurality of different sized holes distributed thereon to provide different coupling engagements for the lift arms and/or the tilt operators taught by Loveless in order to provide an implement connecting system capable of accommodating various front end loaders which have different lift arm and tilt operator spacing.
Regarding Claim 17, Youngers does not teach:
the first and second receiving brackets are each configured for adjustable connection with the lift arms and/or the tilt operators.
Loveless teaches:
a system for connecting an implement (16) to a machine (10)
the first (28) and second (28) receiving brackets (26) are each configured for adjustable connection (30) with the lift arms and/or the tilt operators (Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine implement connecting system taught by Youngers with the machine implement connecting system with the first and second receiving brackets where the first and second receiving brackets are each configured with a plurality of different sized holes distributed thereon to provide different coupling engagements for the lift arms and/or the tilt operators, the first and second receiving brackets are each configured for adjustable connection with the lift arms and/or the tilt operators taught by Loveless in order to provide an implement connecting system capable of accommodating various front end loaders which have different lift arm and tilt operator spacing.

Regarding Claim 18, Youngers does not explicitly teach:
the first and second receiving brackets are each configured for adjustable placement on the back side of the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second receiving brackets which are configured for adjustable placement on the back side of the frame in order to accommodate implements which have coupling means of various sizes, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (referred to in MPEP 2144.04(V)(D))
Regarding Claim 19, Youngers does not explicitly teach:
the first and second implement engagement brackets are each configured for adjustable placement on the front side of the frame.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide first and second receiving brackets which are configured for adjustable placement on the front side of the frame in order to accommodate implements which have coupling means of various sizes, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (referred to in MPEP 2144.04(V)(D))
Regarding Claim 20, Youngers teaches:
the first and second implement engagement brackets are rigidly affixed on the frame (Fig. 2 & Fig. 3 & Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20160208455 A1 and US 7073972 B1 have been cited by the Examiner as pertinent to the Applicant’s disclosure because they teach machine implement connecting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652